Citation Nr: 0415929	
Decision Date: 06/21/04    Archive Date: 06/30/04

DOCKET NO.  98-15 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a sterility 
disorder, secondary to filariasis.

2.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
heart disorder, secondary to filariasis.

3.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to compensation under 38 U.S.C. 
§ 1151 for removal of a kidney.

4.  Entitlement to an increased rating for filariasis, 
currently evaluated as 10 percent disabling.

REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from April 1942 to October 
1944.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in Detroit, Michigan 
(RO), which denied the benefits sought on appeal. 

In a June 1998 rating decision, the RO denied a claim for an 
increased rating for filariasis.  The veteran perfected an 
appeal as to that denial.  In a March 2000 rating decision, 
the RO denied the appellant's application to reopen claims of 
entitlement to (1) service connection for a heart disorder 
secondary to filariasis and (2) compensation under 38 U.S.C. 
§ 1151 for removal of a kidney.  The veteran perfected 
appeals as to those denials.   

In March 2002, the RO denied a claim for service connection 
for sterility secondary to filariasis.  The veteran perfected 
an appeal as to that denial.  Prior to the March 2002 rating 
decision, a claim for service connection for sterility had 
been denied as "not well grounded" in a September 1999 
rating decision.  The veteran did not submit a Notice of 
Disagreement to the September 1999 rating decision; however, 
the claim was readjudicated in March 2002 as provided by 
section 7(b) of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(codified at 38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 
5126, and codified as amended at 5102, 5103, 5106 and 5107 
(West 2002)). 

The only issue adjudicated in this decision is entitlement to 
service connection for sterility, secondary to filariasis.  
The latter three issues listed on page one are addressed in 
the remand portion of this decision for reasons discussed 
there. 


FINDING OF FACT

Sterility was first diagnosed approximately 10 years after 
service discharge, and was not caused or worsened by disease 
or injury in service or by service-connected filariasis.


CONCLUSION OF LAW

The veteran's sterility was not incurred in or aggravated by 
active military service, nor is it proximately due to or the 
result of a service-connected disability.  38 U.S.C.A. §§ 
1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA Duty to Notify and Assist

The VCAA redefined VA's duty to assist an appellant in the 
development of a claim. Guidelines for the implementation of 
the VCAA that amended VA regulations were published in the 
Federal Register in August 2001.  66 Fed. Reg. 45620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The Board finds that all 
relevant evidence has been obtained with regard to the 
appellant's claim regarding sterility here on appeal, and 
that the requirements of the VCAA have in effect been 
satisfied.

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
initial AOJ decision was made after November 9, 2000, the 
date the VCAA was enacted.  However, the Board finds that any 
defect with respect to the VCAA notice requirement in this 
case was harmless error for the reasons specified below.  

The RO notified the appellant consistent with requirements 
under the VCAA in a letter dated in September 2002, and 
specifically of VA duties to provide assistance under 
38 C.F.R. § 3.159 in the November 2002 statement of the case.  
He was in essence informed of the information and evidence 
necessary to substantiate the claim, which evidence he was 
expected to submit, and which evidence VA would attempt to 
obtain for him.  He was also requested to inform the RO of 
any further evidence the claimant wanted VA to attempt to 
obtain, and to send the evidence needed relevant to the 
claim.  He has also been informed of what evidence was needed 
to substantiate his claim for service connection for the 
claimed sterility.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Pelegrini v. Principi, 17 Vet. App. 412 (2004).  The 
record reflects that the RO has made reasonable efforts to 
obtain relevant medical evidence adequately identified by the 
appellant in support of his claim.  The Board finds that VA 
has complied with the VCAA duties to notify and assist.

Although Pelegrini held that a VCAA notice must be provided 
to a claimant before the initial unfavorable AOJ decision on 
a claim, the Board finds that any defect with respect to the 
VCAA notice requirement in this case was harmless error.  
First, the notice was provided by the AOJ prior to the 
transfer and certification of the appellant's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
Second, after the RO provided the notice to the veteran in 
September 2002, the RO subsequently readjudicated the case in 
November 2002; and provided the appellant with a statement of 
the case.  Throughout that period after the September 2002 
notice, he has been provided with every opportunity to submit 
evidence and argument in support of his claim, and to respond 
to VA notices.  Therefore, not withstanding Pelegrini, to 
decide the appeal would not be prejudicial error to the 
claimant.  See 38 C.F.R. § 20.1102 (2003). 



II.  Entitlement to Service Connection for Sterility 
Secondary to Filariasis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Further, service 
connection may be granted for disability proximately due to 
or the result of a service-connected disability and where 
aggravation of a nonservice-connected disorder is proximately 
due to or the result of a service-connected disability.  38 
C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) (en 
banc).  In determining whether service connection is 
warranted for a disability, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Lay statements are considered to be competent evidence when 
describing the symptoms of a disease or disability or an 
injury.  However, when the determinative issue involves a 
question of medical causation, only individuals possessing 
specialized training and knowledge are competent to render an 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
evidence does not show that the veteran possesses medical 
expertise and he does not argue otherwise.

The Board notes that the medical record contains ample 
competent evidence of a current sterility disorder.  Private 
and VA medical records contain a diagnosis of  sterility as 
further described below.  Because the record contains 
competent medical evidence of current sterility disorder, and 
no evidence to the contrary, the Board concedes the presence 
of such current sterility disorder.

Because a current sterility disorder has been established by 
competent medical evidence, the question with respect to the 
veteran's claim becomes whether such disability is linked to 
service or the veteran's service-connected filariasis 
disability. 

Service medical records do not show the presence of any 
sterility disorder.  Service medical records do show that the 
veteran contracted filariasis while in service.  An April 
1944 record contains a diagnosis of filariasis manifested by 
epididymitis, acute, non-suppurative, non-venereal, moderate, 
bilateral; adenitis, axillary acute, moderate, bilateral; and 
funiculitis, left, acute, moderate.  A June 1944 clinical 
record indicated that there was slight swelling of the 
epididymis associated with the diagnosis of filariasis.  The 
report of an October 1944 physical examination prior to 
discharge includes findings of tenderness of scrotum and 
testicle; filariasis; hypospadias, incomplete, EPTS.

During a February 1947 VA examination, the veteran complained 
that his scrotum got sore and tender at times and he reported 
that he had no lymph gland swelling at present.  On 
examination, the scrotum skin was thickened and both 
testicles were quite tender on pressure or manipulation, and 
there was a small varicocele on the left.  After examination 
the diagnoses were (1) varicocele, small, left; and (2) 
epididymitis, right, chronic.

The report of a May 1947 VA special examination with 
reference to filariasis notes a history that the veteran 
developed pain and small swelling in the right scrotum in 
1943 while stationed in the Cook Islands.  The veteran stated 
that he noticed a little soreness in the right scrotum from 
time to time and a little swelling from time to time.  On 
examination, there was no lymphadenopathy.  There was a 
terminal hypospadias with incomplete fusion of the terminal 1/4 
inch of the urethra.  There was a small bilateral hydrocele 
with small quantity of fluid present in the scrotum.  The 
right testicle was somewhat tender and there was no 
enlargement or atrophy of the testes.  The spermatic cords 
appeared slightly thickened, no nodules felt.  Morning and 
night blood smears failed to reveal presence of any filarial 
parasites.  The diagnoses included (1) filariasis, residuals, 
and (2) hypospadias.

Private medical records include a July 1954 statement 
reporting on a recent semen examination.  That statement 
noted that the examination revealed no motile sperm, which 
would indicate that the veteran was sterile.

The report of a June 1961 VA examination contains a diagnosis 
of history of filariasis.  

An August 1962 VA consultation report shows that an 
examination was requested to determine the possibility of 
sterility as a residual of filariasis.  After discussion of 
review of medical history and examination, the examiner 
commented that as the veteran had not been examined for 
sterility following his acute attack, one cannot say 
authoritatively whether the veteran's infection during 
service constituted the etiology for his sterility.  The 
examiner further commented that the veteran did, however, 
present some residuals of his previous infection, and that 
although it was obvious that the vas were not involved, it 
was conceivable that the veteran's problem bears some 
relationship to his attack of filariasis.  The examiner 
concluded that a positive statement could not be made that 
the veteran's problem is or is not due to his attack of 
filariasis.

In an October 1962 VA consultation report, the examiner from 
the August 1962 consultation report stated that there was 
still no way to absolutely determine a causal relationship 
between the veteran's attack of filariasis and his sterility 
as noted in 1954.

A January 1963 VA consultation report shows that a semen 
collection was performed and analyzed and found to have a 
total absence of motile or non-motile sperm.  The diagnosis 
was azoospermia by semen examination.

A January 1963 VA narrative summary report shows that the 
veteran underwent testicular biopsy for sterility evaluation.  
After evaluation, the diagnosis was hypoplasia of testes, 
with congenital defect of development, resulting in germinal 
hypoplasia and circumstantial sterility.  The report noted in 
a concluding section that the veteran should be told that his 
historically accounted elephantiasis had not contributed 
towards his present infertility problem.

A January 1963 VA pathology report contains a diagnosis of 
testicle: hypoactive, diminished spermatogenesis.

A private medical record of hospital treatment for a possible 
hernia, apparently in May 1964, shows findings regarding the 
right testes, of an indurated irregular shaped mass 
posteriorly which was slightly tender.  The veteran indicated 
that he had had that since he had filariasis.  The impression 
includes past history of filariasis; and sterility, secondary 
to unknown causes. Rule out Klinefelter's syndrome, so forth.  
Rule out primary gonadal agenesis.

A VA examination report of August 1979 contains findings that 
the right testis was slightly smaller than the left and more 
tender. Tenderness was somewhat more than normal.  Tissues of 
the cord on the right were slightly thickened and tender.  
Scrotal skin was uniformly thickened slightly, and nontender.  
There were no palpable inguinal nodes.  The scrotum was not 
enlarged.  The examiner noted that right testicular biopsy in 
1961 was negative for filariasis.  The report contains a 
diagnosis that the veteran had filariasis and the relatively 
slight changes observed were felt to be residuals of the 
previous active filariasis.

In a private handwritten statement signed by a medical doctor 
and dated in June 1982, there is a statement that the 
diagnosis of the condition preexisting April 21, 1977 
included [among others,] testicular filariasis with 
subsequent sterility.

The report of VA examination in August 1982 contains a 
diagnosis of history of filariasis, and contains no relevant 
complaints or findings referable to the genito-urinary 
system.

The December 2000 VA examination report shows that the 
veteran complained that since service when he developed 
swelling and pain in the scrotum diagnosed as filariasis of 
the scrotum, that he had had frequent swelling and pain of 
the scrotum.  After examination, the diagnosis was history of 
filariasis of scrotum with minimal residual thickness of the 
scrotal skin; no gross findings of elephantiasis of scrotum 
or lower extremities.

The report of a June 2001 VA genitourinary examination shows 
that the examiner discussed the reported history of the 
veteran's inservice filariasis of the scrotum and subsequent 
medical history including with respect to that, infertility, 
and benign enlargement of the prostate.  The veteran had 
present complaints of constant swelling of the scrotum with 
dull pain.  After examination, the report contains diagnoses 
of (1) history of filariasis of the scrotum while in service 
with minimal residual scrotal skin thickness.  No gross 
findings of elephantiasis of scrotum or lower extremities 
found; (2) history of infertility of unknown etiology since 
1954; and (3) history of benign enlargement of the prostate, 
status post prostate surgeries times three.

In a December 2001 statement, the VA examiner from the June 
2001 VA genitourinary examination noted his review of the 
veteran's claims file and the following.  First, he noted 
generally that filariasis causes acute inflammation resulting 
in lymphangitis, funiculitis, epididymitis and orchitis.  The 
examiner also noted generally that chronic lymphatic 
obstruction results in lymphedema, chronic hydrocele and 
elephantiasis; and that large hydrocele and scrotal mass may 
sometimes cause considerable sexual disability.  The examiner 
noted that the veteran's examination had revealed minimal 
thickness of scrotal skin without any obvious hydrocele.  The 
examiner concluded with an opinion that the veteran's 
infertility was not likely caused by filariasis.

Filariasis is a diseased state due to the presence of 
filariae, a nematode worm, within the body.  Dorland's 
Illustrated Medical Dictionary 630 (28th ed. 1994).  The 
veteran essentially claims that his sterility was caused by 
his service-connected filariasis.  The record shows that 
during service the veteran contracted filariasis, to include 
manifestations of epididymitis.  

Service medical records, however, do not show any evidence of 
complaints or findings of sterility during service.  

Following service, the veteran complained of pain and other 
symptoms in the scrotum.  However, the first indication of 
sterility is not shown until over ten years after service in 
July 1954, when examination revealed no motile sperm present 
in the veteran's semen, indicating he was sterile.  Following 
a review of the veteran's medical records, the VA examiner in 
August 1962 opined that a positive statement could not be 
made that the veteran's problem is or is not due to his 
attack of filariasis.  Later in October 1962, that examiner 
opined that there was no way to absolutely determine a causal 
relationship between the veteran's attack of filariasis and 
his sterility as noted in 1954.  

In January 1963, after testicular biopsy, the VA examiner 
diagnosed that there was hypoplasia of testes, with 
congenital defect of development, resulting in germinal 
hypoplasia and circumstantial sterility.  At that time, the 
examiner opined that the veteran's historically accounted 
elephantiasis had not contributed towards his present 
infertility problem.  

The VA examiner in the June 2001 VA examination reviewed the 
veteran's medical records and diagnosed history of 
infertility of unknown etiology since 1954.  Then in December 
2001, that examiner opined that the veteran's infertility was 
not likely caused by filariasis.  

The veteran has not presented, or indicated the existence, of 
any contrary medical opinion directly addressing the etiology 
of the veteran's current sterility.  There is a private 
medical record dated in June 1982 and containing a bare 
notation of "testicular filariasis with subsequent 
sterility."  However, that notation, indicating the presence 
of testicular filariasis with subsequent sterility, is not 
the same as, nor does it establish, that there was an 
etiological relationship in which the veteran's sterility was 
caused by the testicular filariasis that occurred in service.  

The veteran has alleged that his current sterility disability 
was due to his service-connected filariasis, which he 
contracted during military service.  However, as he has not 
been demonstrated to be a medical expert, his statements and 
testimony regarding matters of medical diagnosis, causation, 
and etiology are not competent evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

Thus, the Board's decision must be based upon competent 
medical evidence.  In this case, however, there is no 
competent medical evidence to establish that the veteran's 
sterility, diagnosed almost over ten years after service, was 
caused or worsened by either service or a service-connected 
disability.  To the contrary, the preponderance of the 
evidence is against such a relationship.  As such, the 
criteria for a grant of service connection for sterility, on 
either a direct or secondary basis, have not been met.  See 
38 C.F.R. §§ 3.303, 3.310.

Under these circumstances, the Board must conclude that the 
claim for service connection for sterility, on either a 
direct or secondary basis, must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  Because the preponderance of 
the evidence is against this claim, the benefit of the doubt 
doctrine does not apply.  38 U.S.C.A. § 5107 (West 2002).


ORDER

Service connection for sterility is denied.


REMAND

Additional development is required with respect to the 
following three issues:  whether new and material evidence 
has been presented to reopen the claims of entitlement to (1) 
service connection for a heart disorder and (2) compensation 
under 38 U.S.C. § 1151 for removal of a kidney, and (3) 
entitlement to an increased rating for filariasis.

During the pendency of the appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), codified in part at 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2002), modified VA's duty to notify and duty to assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.  VA has a duty to notify the 
appellant and his representative, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C. §§ 5102 and 5103 (West 2002).  

Both the statute and regulation clearly require VA to notify 
a claimant of which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be obtained by VA.  

With respect to the above three issues, neither the statement 
of the case nor any other communication from VA meets the 
specific notice requirements established by the VCAA and 
interpreted by the Court.  Therefore, further due process is 
required.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Charles v. Principi, 16 Vet. App. 370 (2002).

Accordingly, this case is REMANDED for the following:

1.  Regarding the three issues addressed 
in this Remand (whether new and material 
evidence has been presented to reopen the 
claims of entitlement to (1) service 
connection for a heart disorder, and (2) 
compensation under 38 U.S.C. § 1151 for 
removal of a kidney, and (3) entitlement 
to an increased rating for filariasis), 
the RO must notify the veteran and his 
representative of the VCAA provisions, 
including those pertaining to the duty to 
notify and the duty to assist, required 
by 38 U.S.C.A. §§ 5103, and 5103A (West 
2002); 38 C.F.R. § 3.159 (2003); 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 
370 (2002).  


2.  After any necessary development, the 
RO should readjudicate these three 
claims.  If a claim remains denied, 
provide the appellant and his 
representative, a supplemental statement 
of the case (SSOC).  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.

	                     
______________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



